On Petition for Rehearing.
Myers, C. J.
18. The learned counsel for appellant, upon petition for rehearing, urge that we were in error in holding that the judgment in the case is shown by the record to be based upon the first paragraph of complaint, for which reason we did not examine the second paragraph. In this contention counsel are clearly in error. While it is found by the jury that certain illegal drillings had been made, by which is meant drillings past the end of the cutting or “loose end,” as prohibited by §8587 Burns 1908, *542Acts 1905 p. 65, §17, then in force, the jury also found that none of these drillings were fired before the explosion in which appellee was injured, so that so far as the drillings are concerned, those that were fired are found to be legal drillings, under the allegations of the first paragraph of the complaint.
It is argued that because in the second paragraph it is alleged that the firing of illegal drillings is coupled with alleged negligence in not sprinkling, and consequent dust explosions, it cannot be said that the second paragraph need not be considered. When, however, as here, the second paragraph alleges negligence in failing to sprinkle, and consequent dust explosion from firing illegal drillings, and the jury find that no illegal drillings were fired before the explosion, and that the holes fired were not overcharged, that the explosion was a dust explosion, and that the failure to sprinkle was the cause of the explosion, it is certainly clear that it appears from the record that the judgment rests wholly on the first paragraph.
19. We have also reexamined the proposition urged by appellant, that the provision for sprinkling mines is a part of the provision for ventilation. Suppose the proposition be conceded. It is then certainly an explicit requirement in connection with ventilation, which being neglected, and injury arises directly from the condition created or suffered, a right of action accrues. That this is an independent provision is made quite clear from the provisions of section twelve of the act of 1907 (Acts 1907 p. 347, §8613 Burns 1908), which gives the inspector power to order sprinkling, and makes it unlawful after notice to operate without sprinkling. If the case of Indiana, etc., Coal Co. v. Neal (1906), 166 Ind. 458, relied on by appellant, had been based on failure to provide the ventilating doors, we should have had a case similar to this one, for if it be considered that the sprinkling clause is a part of the ventilating provision, and the precaution is neglected, it makes a cause of action, if it is the proximate cause of the injury, *543because if it is a part of the ventilating system, and necessary to ventilation, then a necessary part of the ventilation is neglected. The statute (Acts 1905 p. 65, §11, §8579 Burns 1908) is aimed at protection, and is explicit in its requirement that “in case the roadways or entries * * * are so dry that the air becomes charged with dust, such roadways or entries shall be regularly and thoroughly sprinkled.”
Whether we say that the sprinkling is required because it is necessary to ventilation, or because without it the conditions become dangerous, the menace to health and safety is the same, and it is that which the law seeks to minimize. The duty is one imposed primarily upon the owner or operator, and the duty is imposed upon the inspector to see that the specific provision is carried out, but it does not relieve the operator who neglects this duty, that the inspector has failed to require it. It is made no less the duty of the owner because the inspector is required to see to .its discharge. Whom is it designed to protect? Upon appellant’s own theory that it is part of the ventilating system, it is clearly to protect the health and lives of miners, either from possible dust explosions, or by furnishing to them untainted air; yet the complaint alleges, and the jury found that there is a liability to dust explosions, and the jury found that dust explosion caused the injury, and that the sprinkling was neglected. We cannot perceive that appellant’s position lends any support to its contention.
7. *54420. 7. *543It is urged also that the court was overly technical in holding that the bill of exceptions containing the evidence is not in the record. This is the first time the court has been called upon to construe the act of 1905 (Acts 1905 p. 45, §661 Burns 1908), and it attempted to give it the construction that seemed most nearly in harmony with the established practice. It is not the desire of the court to dispose of any ease, or any point in a case, on technical grounds, preferring to determine every case, as well as every point in a case, upon its merits; but it is constantly
*544confronted with conditions of records that cannot be ignored, if an established practice is to be recognized, and being a new question we have again gone carefully into it. It must be borne in mind that a bill of exceptions was unknown at common law, and is wholly a creation of statute, first enacted in 1285 in the reign of Edward I. Stat. at Large (Pickering’s ed.) p. 206. It was held in the case of Firestone v. Firestone (1881), 78 Ind. 534, that where a bill of exceptions was presented to the judge, who failed to sign it, but the paper was filed, and the judge thereafter signed it, and recited that he had intended to, and supposed he had signed it, the bill was not in the record, so strictly has the rule been adhered to. When a court is in session, it speaks by its order-book, or the record. Backer v. Eble (1896), 144 Ind. 287; Mitchell v. St. John (1884), 98 Ind. 598; Passwater v. Edwards (1873), 44 Ind. 343.
9. In vacation the judge speaks as the statute authorizes, or as necessarily authorized by implication. State v. Hindman (1903), 159 Ind. 586; Firestone v. Firestone, supra; Newman v. Hammond (1874), 46 Ind. 119; Ferger v. Wester (1871), 35 Ind. 53.
7. *54521. *544Under the recognized practice prior to the act of 1905, the time given for the filing of bills of exceptions beyond the term could be shown only by an order-book entry. There was certainly as much reason for holding that the time given for filing bills of exceptions might be shown by the bill itself as for holding that it could be shown by the record only, but the common-law fiction, that all matters in a case were closed with the term, was adhered to, by which everything done related to the term, and the statutory authority for granting time for filing bills of exception beyond the term was, to that extent, the extension of the term, so that when we come to the extension act of 1905, supra, we are confronted with the practice that still requires the original granting of time beyond the term to be shown by the order-book, and *545forbidding the granting to be shown in the bill, and there was therefore no authority except the statute for obtaining an extension in vacation, nor any other method of showing it than the statutory method. Appellant’s contention that the words, “if the extension of time is granted by the judge in vacation, such action may be indicated by a recital in the bill of exceptions itself, but if such extension is granted in term time, the same may be indicated by an order of court,” etc., would necessarily result in our holding that the extension, whether in vacation or in term, may be shown by the bill, or the order-book; that is, that two ways are provided in either case. The language would imply one as much as the other, and with as much reason. It is urged that as permission is given to procure extension, all that is necessary to give the statute effect is implied, and that the order-book entry is simply in aid of the statute. The statute authorizes no order-book entry in vacation, and even though the clerk made and the judge signed a record of the proceeding in vacation, has it any force? If so, it is because of necessary implication. If no entry is made in vacation, how shall the record speak? It could not be cured, or supplemented, by a nunc pro tunc entry, for no record was authorized in the first instance, nor could the court or the clerk be required to make one.
7. Suppose again, that the statute were silent as to the manner of showing an extension, could it be claimed that the extension could be shown by the bill? And suppose, further, that the extension for filing did not reach to a time in term, so that the order for the extension could be shown by an order-book entry, before, or at the time of filing, is it not quite certain that the bill could not get into the record? As the statute reads, with no authority for a judge in vacation to make records, or cause them to be made, was it not the intention to require the judge in vacation to speak by the bill itself, as the most formal and *546solemn manner of his acting, and that the legislature, with knowledge of the practice with respect to bills of exception, had in mind to authorize the judge in vacation to speak by the bill, for want of authority to speak otherwise, and in term to speak by the record, as in the nearest conformity to the established practice. True, the legislature might have used the words “must be indicated by a recital in the bill,” but the enactment was made with reference to the existing practice, which precluded such showing by the bill, and was only the authorization of that which was previously unauthorized, and required the judge in vacation to speak by the bill, for the reason that it is the very matter in hand, and as to which the judge is required to speak.
Suppose the bill of exceptions should show the grant of an extension, and a record entry should show its filing beyond that time, without any showing as to time of presentation, and a vacation entry should show an extension for a different time, and a filing within that time, is it not clear that the bill of exceptions would govern, and the bill not be in the record?
22. 23. The nearest analogy upon the question is presented by those cases that have held that the filing of a bill of exceptions may be shown by a vacation entry, but the distinction is that the filing of a bill of exceptions is the combined action of the party and the clerk, while granting time for filing is a judicial act. The clerical act of filing may be shown therefore in such manner as the clerk sees fit. He may show it by an entry on the order-book, or in any other entry he may choose to make, or in his certificate, because it is a purely clerical act. His duty ceases in that respect with the filing. No case has ever held, or intimated, that such record or entry as a clerk may make for his own convenience is a judicial record. The clerk’s entries in vacation are the acts of neither the court nor the judge, and we know of no authority for vacation entries, except the action of judges in vacation in relation to decedents’ estates (§2726 Burns 1908, §2219 R. S. 1881), *547and the record authorized in probating wills (§3145 Bums 1908, §2587 R. S. 1881). Even in case of letters testamentary, or of administration, the approval of the court in term is requisite before a record is required, or becomes of any force. §2760 Burns 1908, §2243 R. S. 1881.
7. At common law, after the enactment of the statute of Westminster, A. D., 1285, when bills of exception were first authorized, the bill spoke for itself in term, embracing matters not otherwise in the record, and there was no need that the record should grant time, as is yet true respecting bills taken in term, but when time is granted beyond the term, and to that extent extending the term, the established practice requires the record to show it, because it is part of the term’s proceedings; but when under this statute an extension is obtained out of term, the rational method is to show it by the bill. This action is clearly not an extension of the term, but is the conferring of a new right out of term.
If appellant’s contention is right, the extension of time in vacation may be shown either by an entry in the order-book, or by a recital in the bill, and if the extension is in term it may be shown by either the bill or the record entry. If this is true, it strikes down our practice as to the requirement that grants of time 'must be shown by the order-book. Suppose the statute were silent as to the manner of showing the extension either in term or in vacation, would we not conclude that in analogy to the established practice the extension in term should be shown by the record, and that the bill of exceptions would have to show what was done out of term, for the reason that the very office of a bill of exceptions is to show that which cannot otherwise appear?
24. It is urged that it is a remedial statute, and should be liberally construed. That is true, but that does not mean nor imply that it should be extended beyond the necessity of the accomplishment of the remedy sought to be given. A remedial statute will not be extended *548beyond the spirit and intention thereof, even though it be within the letter. 2 Lewis’s Sutherland, Stat. Constr. (2d ed.) §585.
7. 25. The only remedy needed, and we must assume the one intended, was to provide for extension of time, and proper authentication of the fact. It is argued that if the extension is granted in vacation upon an oral application and oral proof, and no record is made, and the judge granting the extension dies before the bill is presented or signed, his successor cannot be apprised of the extension, and that this possible result should be guarded against by an entry, and that this fact enforces the reason for the practice of showing the extension by the record. We are not prepared to assent to the proposition that extensions may be applied for orally, and granted orally, and without notice. When a judgment is entered, and time is given beyond the term to file bills of exception, rights become vested and fixed, and should be changed upon notice only, and an opportunity to be heard and to question the existence of the facts which alone authorize an extension. Johnson v. Gebhauer (1902), 159 Ind. 271.
The application should be so formally made that it, together with the action of the court thereon, will appear from the papers themselves, so that the condition counsel suggest could not arise, for the reason that a fact so important to the rights of parties should not be so loosely preserved. If it were true that an application could be made and granted orally, it would certainly be an unsafe practice, while a written application, and an indorsement on the application, or other formal statement by the court, would preserve the evidence of the fact so that it might be incorporated in the bill of exceptions when prepared, the very office of which is to show something that cannot otherwise appear, and at a time when the court does not speak or act, but the judge does. In the case of Passwater v. *549Edwards, supra, the court, treating a judgment as having-been pronounced in term, held that it could not be spread on the order-book in vacation, so as to have any force. Backer v. Eble, supra; Mitchell v. St. John, supra.
26. A new trial as of right cannot be granted in vacation. Ferger v. Wesler, supra. Under the former statute, a judge could hot appoint a receiver, or the clerk approve a receiver’s bond in vacation (Newman v. Hammond, supra), and a recognizance forfeited in vacation was void (State v. Hindman, supra).
7. It is true that these cases are grounded upon want of jurisdiction of the judge to act in vacation; while in this case there is authority to act in vacation. But if the doctrine of implication, that everything necessary to carry into effect a thing authorized, or partially done, could be the rule, those cases furnished the necessity for its application. In some of the cases the clerk made an entry in vacation of what had been done in term, so that the doctrine of implication cannot be invoked to authorize the entry in vacation. The statute grants a new right, and those who wish to make avail of a statutory right must bring themselves within the statute, which is, in effect, that when the extension is procured in vacation such fact may be shown by the bill, for the lack of any other known or authorized method of showing it. We still believe that our original decision established the intended and better practice of adhering to the old rule of requiring action by the court in term to be shown by the order-book, and action taken by the judge in vacation in extending the time to file bills of exceptions to be shown by the bill, thus retaining the former practice, and enlarging it to meet the conditions presented in cases of extensions in vacation, and enabling that to be shown by the bill itself, which could not otherwise be shown.
*55012. *549It is alleged in the complaint that appellee was enveloped in a sheet of flame, and was badly burned about the head, *550hands, arms and body; that he was injured internally by inhaling the gases; that he is permanently injured, and has suffered and still suffers great bodily pain and mental anguish.
27. 12. The phrase “condition in life,” as used in the twenty-third instruction, and in the connection, and with the qualifications used, has not such a definite legal meaning that it may not be applied to appellee’s physical condition arising from the injury. We fully recognize the general rule that where it is shown on appeal that the trial court erred in some ruling or decision, the error will be presumed to be harmful, and the burden is not upon the party claiming to be aggrieved to show that it is harmful, but upon the opposite party to show by the record that the error was harmless. The qualification of the rule is in its application, and the fact that the whole record may be examined to disclose whether it is a harmful, or a harmless error. The twenty-third instruction is not as carefully drawn as it might be, and is perhaps open to grammatical criticism, but further consideration forces the conviction that, taken as a whole, in the absence of the evidence, it cannot be said to be harmful. While the phrase “condition in life” is in a position in a clause where it is possible to be construed as being without qualification, it occurs in a long sentence, and while it instructs “that it is your duty to take into consideration his age, and his condition in life,” it is manifest that the question of his age was material as to his expectancy, and the probable duration of his earning capacity, “as the result of the explosion,” and had no relevancy to, or connection with, his condition in life in any other sense than his condition “as the result of the explosion,” which last clause fairly qualifies all that precedes it in the sentence. While the instruction enumerates some of the elements of damages, it does not enumerate all the elements alleged in the complaint; for example, internal injuries from *551“inhaling the gases,” which may have been quite as serious as any or all others, so that the physical condition in which he was left, occasioned by the explosion, was a proper element of damages. The phrase “condition in life” is used in connection with the sentence, “in determining the amount of damages, if any, to which the plaintiff would be entitled, as flowing proximately from the accident complained of,” and certainly his position in life, socially or otherwise, could not be said to be in any way related to damages flowing proximately from the injury, while his “condition in life,” his “plight,” his state as_ to “soundness or health,” as a result of the explosion would be clearly understood. If he were in a social scale of a minor grade, the instruction could not have been harmful to appellant, and taking the whole instruction together, the damages which he is entitled to recover are restricted to “the injuries received, if any,” to “those flowing proximately from the accident complained of,” to such as are “the result of the explosion,” and “by reason of his injuries,” and finally “to such an amount, if he is entitled to recover, as will reasonably and fairly compensate him for the injuries, and damages, if any, which he has sustained.” In the absence of the evidence it must be manifest that we are far within the rule in holding that we cannot say, as a matter of law, that the instruction is erroneous, and that it does not fall within the rule invoked by appellant, or that it gave an unwarranted latitude to the jury in the assessment of damages.
28. It is urged that even though the evidence is not in the record, instructions three and twelve are erroneous. Instruction three is as follows: “If defendant puts forth the claim that the injuries sustained by plaintiff were caused by his own contributory negligence, then I instruct you that the burden of proving such contributory negligence, if any existed, rests upon the defendant, and before such defense can avail the defendant, it must be established by the preponderance of the evi*552dence.” It is claimed that this instruction leaves it to the jury to determine, as a question of law, whether contributory negligence is in issue in the case, and that it is error to instruct that the preponderance of evidence to establish contributory negligence must be introduced by the defendant. Defendant is correct as to both propositions, but such is not the force of the instruction. It does no more than inform the jury that if a defense of contributory negligence is claimed, the burden is on defendant to prove it, and that it must be established by the preponderance of the evidence on that point. The instruction does not fall within the ban of the instruction in the case of Indianapolis St. R. Co. v. Taylor (1902), 158 Ind. 274, for.in that case the instruction first informed the jury that if it affirmatively appeared from the evidence that plaintiff did not use due care to discover the approach of cars, or, in other words, if he was contributorily negligent, he could not recover, but the court added: “The burden of proving contributory negligence * * * rests upon the defendant.” The instruction was held to be misleading, in the fact of first informing the jury that if contributory negligence appear from the evidence there could be no recovery, and then qualifying it in such manner as to lead the jury to infer that it must be shown by the evidence introduced by defendant. In that case an instruction quite similar to the one before us was approved. Whether there was a claim of contributory negligence was a question of fact, which if urged upon the jury had coupled with it the law that the .burden of proving it was upon defendant, and must be established by a preponderance of the evidence in the case, and not by a preponderance of the evidence introduced by defendant. The defense was not, and need not have been specially pleaded, so that whether the defense of contributory negligence was claimed, was a question of fact, and not of law. The jury could not have been mislead into believing that it must be established by the evidence intro*553duced by defendant. New Castle Bridge Co. v. Doty (1907), 168 Ind. 259; Chicago, etc., R. C. v. Vandenburg (1905), 164 Ind. 470; M. S. Huey Co. v. Johnston (1905), 164 Ind. 489.
Another instruction informed the jury that if it should “find that plaintiff was free from contributory negligence, and was in the exercise of care and diligence for his own safety, he would be entitled to recover, if the material allegations of his complaint were proved.” The two instructions taken together correctly state the law.
29. The twelfth instruction was as follows: “Of course, the servant must use his faculties in ascertaining whether danger actually exists, if it is apparent, or open to the view. But he is not bound to be looking out, or searching, for latent or hidden dangers, nor is he charged with knowledge of the dangerous conditions of the place in which he is required to work, if it is the master’s duty to make it safe, for the servant is justified in assuming, within reasonable limits, that the master has performed his duty, and he is also justified in acting upon that assumption, within reasonable limits.” It is claimed that this instruction leaves to the jury the determination of a question of law, and that its effect is to make the master an insurer of an absolutely safe place to work, whereas he is required to exercise only ordinary care in this regard. It will be noted that this instruction does not charge that it is the master’s duty to make the place safe, nor is there any other instruction so charging. The instruction is a general statement as to the duty and rights of the servant, even if a duty is imposed on the master, and if appellant had desired a more definite instruction, it should have tendered one. As it stands, it does not leave it to the jury to determine the duty of the master as a matter of law, and even though it is not the master’s duty to make a place safe, the instruction was not harmful to appellant, because it does not so charge. If, as the rule is, he is only required to use ordinary care to *554make it safe, it will be seen, that if the obligations of the servant are as broad as stated, where there would be a duty to make safe, as appellant contends, the instruction means that the servant’s obligations and rights in law are no less and no greater than in case of the requirement of ordinary care'on the part of the master, so that in its last analysis the instruction is more favorable to appellant than to appellee. The duty here alleged to have been neglected is that of the statutory duty of sprinkling, by reason of which the injury occurred, and as this was the master’s duty, he is not harmed by an instruction which leaves the duty a conditional one, when it is in law a positive one.
30. Complaint is also made of the refusal to give instruction fourteen tendered by appellant. Said instruction was addressed to the issues presented by the second paragraph of the complaint, and as the judgment rests upon the first paragraph, as we have pointed out, the refusal, if error, was harmless.
The petition for a rehearing is overruled.